323 F.2d 656
63-2 USTC  P 9775
Ronald H. WILLIAMS and Ann G. Williams, Husband and Wife, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 18571.
United States Court of Appeals Ninth Circuit.
Oct. 18, 1963, Rehearing Denied Dec. 26, 1963.

Harold M. Everton and Jerry A. Kasner, San Jose, Cal., for petitioners.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, David O. Walter, Giora Ben-Horin, and Meyer Rothwacks, Attys., Department of Justice, Washington, D.C., for respondent.
Before MERRILL, BROWNING and DUNIWAY, Circuit Judges.
MERRILL, Circuit Judge.


1
We find no significant difference between the facts of this case and those of MacRae v. Commissioner (9 Cir., 1961) 294 F.2d 56, cert. denied (1962) 368 U.S 955, 82 S. Ct. 398, 7 L. Ed. 2d 388.


2
Other circuits, faced with the same problem, have reached the same result.  Nichols v. Commissioner (5 Cir., 1963) 314 F.2d 337; Rubin v. United States (7 Cir., 1962) 304 F.2d 766; Becker v. Commissioner, (2 Cir., 1960) 277 F.2d 146; Lynch v. Commissioner (2 Cir., 1959) 273 F.2d 867; Goodstein v. Commissioner (1 Cir., 1959) 267 F.2d 127.


3
On the authority of those decisions judgment of the Tax Court (1962 P-H T.C. Memo.  Dec., par. 62, 193) is affirmed.